Title: From John Adams to Edward Everett, 2 September 1820
From: Adams, John
To: Everett, Edward



dear Sir
Montezillo September 2d. 1820

I have received within this hour, the Inclosed letter from Mr. Jefferson—Which, as it is infinitely too Learned and scientifical for my dull Genius, and poor attainments to grapple, I send to you—who are, or will be, equal to all these things—If any Man is, or is like to be—I send it especially, as it has relation, to the North American Review—As I have barely read it over, and not yet acknowledged the receipt of it—I pray you to return it to me, when you have perused it to your full Satisfaction.—
I am Sir with great and / Sincere Esteem / Your most obedient / humble Servant

John Adams.